DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/867,676 filed on 05/06/2020 in which claims 1-14 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2020 and 01/05/2021 have been considered and placed of record. Initialed copies are attached herewith.
Specification
The disclosure is objected to because of the following informalities: 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are, among others, , “…forecasting the total state of charge in the parking area based on a predicted expected amounts of charge of the electric vehicles” (see claim 6) while the specification (page 3, lines 14-17) discloses that the forecast is made based on a predicted value. There is no disclosure of  how “the predicted value” is performed or achieved. Appropriate correction is required.
Furthermore the recitation of, “obtaining expected charge and discharge capabilities of the electric vehicles forecast to enter the parking area” as recited in claims 1 and 10, is not clear and does not set the metes and bounds of the claimed invention for the following reasons:
It is unclear how “said expected charge and discharge capabilities” are obtained or achieved. From the specification, (page 3, lines 5-9) however, it is disclosed that “the expected charge and discharge capabilities” are obtained by interrogating one or more computer databases which cross-reference vehicle types against vehicle registration numbers, and wherein said vehicle registration is obtained from a reservation system
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear how the total electric vehicle state of charge is forecast on the basis of the forecast of future occupation and the expected charge and discharge capabilities. Upon a text search of the specification as originally filed, Examiner could not find how “the total electric vehicle state of charge is actually forecast based on the forecast of future occupation and the expected charge and discharge capabilities” as recited in independent claims 1 and 10. The claims further stipulate that “the forecast of the future occupation enables to forecast the total storage capacity in the parking area”. Additionally, there is no algorithms, formulae, and/or references to publications or textbooks disclosed. However, the total electric vehicle state of charge of the electric vehicles cannot be derived from the total storage capacity of said electric vehicles because based on the specification (page 3, lines 5-9), the expected charge and discharge capabilities of each electric vehicle is a function of the vehicle type. Therefore, the total electric vehicle state of charge of the electric vehicles cannot be derived from the vehicle types in parking bays.
The claims further recite, “…forecasting the total state of charge in the parking area based on a predicted expected amounts of charge of the electric vehicles” (see claim 6) while the specification (page 3, lines 14-17) discloses that the forecast is made based on a predicted value. There is no disclosure of  how “the predicted value” is performed or achieved.
Furthermore the recitation of, “obtaining expected charge and discharge capabilities of the electric vehicles forecast to enter the parking area” as recited in claims 1 and 10, is not clear and does not set the metes and bounds of the claimed invention for the following reasons:
It is unclear how “said expected charge and discharge capabilities” are obtained or achieved. From the specification, (page 3, lines 5-9) however, it is disclosed that “the expected charge and discharge capabilities” are obtained by interrogating one or more computer databases which cross-reference vehicle types against vehicle registration numbers, and wherein said vehicle registration is obtained from a reservation system. Appropriate correction is required.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention as recited in claims 1 and 10 without:
The expected arrival times and expected stay durations of electric vehicles are determined from a computer-based parking reservation system for the parking area
The expected charge and discharge capabilities of the electric vehicles is obtained by interrogating one or more computer databases which cross-reference vehicle types against vehicle registration numbers, which latter are obtained from the aforementioned reservation system
The inbound journey distance information and the pre-journey states of charge of the electric vehicles are obtained from the reservation system, which are all essential to practice and to the definition of the invention.
All the above features are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9,13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The expected arrival times and expected stay durations of electric vehicles are determined from a computer-based parking reservation system for the parking area
The expected charge and discharge capabilities of the electric vehicles is obtained by interrogating one or more computer databases which cross-reference vehicle types against vehicle registration numbers, which latter are obtained from the aforementioned reservation system
The inbound journey distance information and the pre-journey states of charge of the electric vehicles are obtained from the reservation system, which are all essential to practice and to the definition of the invention.
The claims further recite, “…forecasting the total state of charge in the parking area based on a predicted expected amounts of charge of the electric vehicles” (see claim 6) while the specification (page 3, lines 14-17) discloses that the forecast is made based on a predicted value. There is no disclosure of  how “the predicted value” is performed or achieved.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The expected arrival times and expected stay durations of electric vehicles are determined from a computer-based parking reservation system for the parking area
The expected charge and discharge capabilities of the electric vehicles is obtained by interrogating one or more computer databases which cross-reference vehicle types against vehicle registration numbers, which latter are obtained from the aforementioned reservation system
The inbound journey distance information and the pre-journey states of charge of the electric vehicles are obtained from the reservation system, which are all essential to practice and to the definition of the invention.
The claims further recite, “…forecasting the total state of charge in the parking area based on a predicted expected amounts of charge of the electric vehicles” while the specification (page 3, lines 14-17) discloses that the forecast is made based on a predicted value. There is no disclosure of  how “the predicted value” is performed or achieved. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The computer program code cannot be executed before being stored in a non-transitory computer readable storage device/medium(as per claim 13). Furthermore, a review of the subject matter eligibility reveal the following:
Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998). 
A review of the specification on page 9, does not exclude the use of transitory signals per say as shown below.

    PNG
    media_image1.png
    274
    898
    media_image1.png
    Greyscale

It is suggested however, to put the word “non-transitory” before “computer readable medium” both in the claims and in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez Jr. LLOYD et al., (Chavez) US 2011/196692 (cited by Applicants) in view of Amini et al., (Amini) “Effect of Electric Vehicle Parking Lots’ Charging Demand as Dispatchable Loads on Power Systems Loss”.
Regarding claims 1 and 10, Chavez at least discloses a computer-based forecasting system(¶[0027],[0039]) for forecasting total electric vehicle state of charge and total electric vehicle energy storage capacity in a parking area having parking bays with respective electrical vehicle(12) charging and discharging facilities, whereby electric vehicles(12) occupying the parking bays(16/140) can provide temporary energy 15storage capacity to an energy grid(22), the forecasting system being programed to: forecast future occupation of the parking bays by electric vehicles based on expected arrival times and expected stay durations of electric vehicles entering the parking area(¶[0022]-[0025],[0031]); obtain expected charge and discharge capabilities of the electric vehicles 20forecast to enter the parking area(¶[0031]); forecast, on the basis of the forecast of future occupation and the expected charge and discharge capabilities, a total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area; record actual arrivals and departures of electric vehicles at the parking area(¶[0030]-[0033]);  25and adjust, on the basis of the recorded arrivals and departures, the forecast of future occupation and the forecast of total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area(¶[0032]).
Chavez does not expressly teach the limitations of, “ forecast, on the basis of the forecast of future occupation and the expected charge and discharge capabilities, a total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area”. Instead, Chavez discloses estimating the capacity and state of charge of parking area once the vehicles are parked.
Amini discloses factual evidence of, parking lots as demand aggregators to find the total charging demand at each hours based on single EV's electricity consumption. Amini further investigate the effect of parking lots characteristics (charging rate, capacity in terms of number of EVs, and location in the power network) on the network's hourly loss and daily energy loss. Amini further defines four scenarios to determine the effect of charging rate and distribution of EVs over the network on the system loss. Amini further assesses the effect of EV parking lot's location on the system loss by using a probabilistic modeling method which is obtained using two probabilistic parameters: 1) Expected driven distance and 2) expected charging duration. Interestingly, he discovered that EV parking lots can be utilized as dispatchable loads to manage loss in future power systems, i.e. we allocate the EV parking lots as loads at different buses to reduce the loss in specific areas.
Chavez and Amini are electric vehicle power system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chavez’s computer-based forecasting system by programming the forecasting system of Chavez(as per claims 13 and 14) to further forecast, on the basis of the forecast of future occupation and the expected charge and discharge capabilities, a total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area, as taught by Amini in order to improve power system operation.
Regarding claims 2 and 3: Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claims 1 and 10. Chavez discloses, including further steps of: confirming connections to the charging and discharging facilities of the parking bays of electric vehicles recorded as arriving at the parking area; and further adjusting, on the basis of the confirmed connections, the forecast of future occupation and the forecast of total electric vehicle state of charge and total 25electric vehicle energy storage capacity in the parking area(see Chavez ¶[0025],[0030]-[0033]) (Amini; page 2; 0050).
Regarding claims 3 and 11, Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claims 2  and respectively 10. Chavez discloses, including further steps of: measuring actual amounts of charge and energy storage capacities of the electric vehicles on their connection to the charging and discharging facilities of the parking bays; and  12 Docket Number: 2018P01286 US further adjusting, on the basis of the measured actual amounts of charge and energy storage capacities, the forecast of total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area(see Chavez ¶[0025],[0030]-[0033]) (Amini; page 2; 0500).
Regarding claim 4, Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claim 1. Amini further discloses, wherein the expected arrival times and expected stay durations of electric vehicles entering the parking area are determined from a computer-based parking reservation system for the parking area(Amini, page 2, col. 0500).
Regarding claims 5, Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claim 1. While Chavez and Amini do not expressly teach, wherein the expected charge and discharge capabilities of the electric vehicles are obtained by interrogating one or more computer 10databases which cross-reference vehicle types against vehicle registration numbers, Chavez discloses, the system includes a charge/discharge computing node and grid connecting electronics (18) for collectively managing the charge and discharge of each vehicle within the aggregation location, see ¶[0024]), one of ordinary skill in the art would have motivated to try using one or more computer databases which cross-reference vehicle types against vehicle registration, since it was known in the art that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Furthermore, If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
The same analysis applies to claims 6-8.
Regarding claim 9, Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claim 1. Chavez further discloses, wherein the one or more sources of electrical 10power include one or more sources of intermittent renewable power(¶[0026]).
Regarding claim 12, Chavez in view of Amini discloses all the claimed invention as set forth and discussed above in claim 11. Chavez further discloses, an electricity grid(22) connecting one or more sources of electrical power, one or more consumers of electrical power(EV 12/120), and the temporary energy storage system(16/140)
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 11, 2022